Citation Nr: 1808244	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  10-29 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety, mood disorder, traumatic brain injury (TBI), and post-concussion syndrome for the period on appeal prior to November 23, 2013, and in excess of 50 percent for the period on appeal from November 23, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for headaches associated with TBI and post-concussion syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1999 to December 2005, which includes combat service in Iraq and decorations include the Combat Action Ribbon.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to appear before a Veterans Law Judge at an October 2014 hearing, but VA's notice of the hearing was returned as undeliverable.  In December 2014, the Board remanded the current appeal to schedule another hearing.  The hearing was rescheduled for March 2016, but the Veteran did not appear for the hearing, he has not requested that the hearing be rescheduled, and the claims file does not indicate that notice of the March 2016 hearing date was returned to VA; thus, the Board finds that the request for a hearing has been withdrawn and will proceed with appellate review.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In a November 2017 Informal Hearing Presentation, the Veteran and his representative reported that the Veteran's psychiatric symptoms worsened as of 2013.  It was also noted that it has been several years since the Veteran was last provided with diagnostic testing of his brain and that testing should be accomplished to establish an accurate rating for his service-connected headaches.  As the Veteran's disabilities may have worsened since he was last examined in November 2013, the Board finds that VA must provide examinations on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder, physically or electronically, all records of the Veteran's recent and pertinent VA treatment.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his psychiatric disability and headache disorder and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an examination to determine the nature, extent, and severity of his service-connected psychiatric disability.  The frequency and severity of all symptoms should be reported and the examiner should discuss to the functional impact of the Veteran's psychiatric disability.  All necessary tests and studies should be conducted.  The examiner should set forth a complete rationale for all findings and conclusions.

4.  Schedule the Veteran for an examination to determine the nature, extent, and severity of his service-connected headaches associated with TBI and post-concussion syndrome.  The frequency and severity of all symptoms should be reported and the examiner should discuss to the functional impact of the Veteran's disability.  All necessary tests and studies should be conducted.  The examiner should set forth a complete rationale for all findings and conclusions.

5.  Then readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

